Citation Nr: 1631080	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial, compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active duty service from January 2002 to February 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, granted service connection for allergic rhinitis and assigned a 0 percent (noncompensable) rating, effective February 10, 2010.  In July 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for allergic rhinitis.  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for allergic rhinitis, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2012, the Veteran testified during an RO hearing before a decision review officer (DRO).  In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.

In January 2015, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  After accomplishing further action, the AOJ issued a supplemental statement of the case (SSOC) in June 2015 and subsequently returned the matter on appeal to the Board for further appellate consideration.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.




The Board observes that in June 2016 correspondence, the Veteran's representative requested that the Board remand six issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), which were adjudicated in March, September, and November 2015 rating decisions.  In March and December 2015, the Veteran expressed disagreement with these issues, but the RO has not yet issued an SOC.  However, the Board observes that the RO appears to be taking action on the matter (as reflected by two letters mailed to the Veteran in December 2015, explaining the appeals process options).  As a result, it is unnecessary to remand these issues, at this juncture.

As a final preliminary matter, the Board notes that in correspondence received on December 1, 2015, the Veteran raised the issue of entitlement to service connection for chronic ear infections, claimed as secondary to service-connected allergic rhinitis.  As this matter has not been adjudicated by the AOJ, it is not properly before the Board; hence, this matter to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran contends that a compensable rating is warranted for her service-connected allergic rhinitis disability.  Since service connection was established effective February 10, 2010, the Veteran's allergic rhinitis has been rated as noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, which outlines the criteria used to evaluate allergic or vasomotor rhinitis.  For allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  A 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

A March 2015 VA examination report indicates that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis; however, the report also indicates that no imaging studies of the sinuses were performed.

A June 2015 SSOC identified the issue on appeal as "[e]ntitlement to an evaluation in excess of 10 percent for allergic rhinitis" and indicated that "[s]eparate action has been taken to increase the evaluation" of allergic rhinitis based on rhinitis without polyps, but with greater than 50 percent obstruction of both nasal polyps.  

The Board notes that subsequent rating decisions do not reflect a higher disability rating and effective date assigned for allergic rhinitis consistent with the June 2015 SSOC.

In July 2015, the Veteran was afforded another VA examination for other disabilities claimed as secondary to allergic rhinitis.  This time, the examiner concluded there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  The examiner indicated that a CT sinuses study had been performed in December 2008; other imaging studies were not performed.

Because there is a discrepancy among the March and July 2015 VA examination reports as to whether the Veteran has a greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, the Board finds that remand is necessary to provide the Veteran with another examination.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the service connection claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.


Prior to arranging to obtain further medical examination evidence in connection with the claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file includes treatment records from the Pacific Islands VA Health Care System.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all records of treatment pertinent to allergic sinusitis from the Pacific Islands VA Health Care System dated since July 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The Board also notes that the claims file contains private treatment records from the Tripler Army Medical Center ENT Clinic dated since September 2014.  Accordingly, the RO should contact the Veteran and request authorization to obtain any additional treatment records dated from September 2014 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015) as regards requests for private treatment records.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain all treatment records from the Pacific Islands VA Health Care System dated since July 2015.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records, including any records from the Tripler Army Medical Center ENT Clinic dating since September 2014.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate physician (e..g., an otolaryngologist).

The entire ,electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician or otolaryngologist, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies (to include imaging studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has (1) allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side; or (2) allergic rhinitis with polyps.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided,.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for an initial higher rating on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication in June 2015) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

